DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) s 14-16, 18 and 26 is/are rejected under 35 U.S.C. 102(1)(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US PGPUB 2011/0046249 to Ponticiello et al., (hereinafter “Ponticiello”).
The rejection stands as per reason of record.
Specifically, as discussed in the previous office action, Pontiviello discloses expandable vinyl aromatic polymers comprising at least one blowing agent and dispersed coke particles.  See the entire document, all illustrative examples.  The amounts of coke in in the compositions is disclosed as from 0.05 to 25 wt % with respect to the vinyl aromatic polymer (claim 1), and is disclosed in, for example, illustrative example 10 as about 4 wt % of the expandable composition. 

 	Ponticiello further discloses foams obtained from molding of expanded vinyl aromatic polymers of its disclosure and reports that thermal conductivity of such foams is 30. 5 mW/m.K  for foams of density of 17 kg/m3 as per example 10, which is lower than  the claimed thermal conductivity of the foams od either  15 and 18 kg/m3 density.  Further it is noted that, as per illustrative examples of the instant application, the claimed thermal conductivity is achieved   for compositions containing 6 wt % of coke, i.e., a significantly higher amounts of coke as compared to the compositions disclosed in illustrative example 10 of Ponticiello.  Adding more coke to compositions of Ponticiello is expected to result in even lower thermal conductivity.
	Ponticiello does not address the average stack height (Lc) of carbon crystallites of coke used in examples; or the volume median particle diameter (D50) as obtained from laser light scattering measurements according to ISO 13320 (while reporting MT50 diameter, which differs from the claimed D50); or span (D90-D10)/D50.

This believe is based on the examples and comparative examples of the instant application.
As discussed above, at about 4 wt % loading of coke the thermal conductivity of foam molding of 17 kg/m3 is 30.5 mW/m.K .  It is expected to be significantly lower for coke loading of about 6 wt % which is comparable to the illustrative examples of the instant application.  This believe is based on the fact that thermal conductivity wad decreased from 32 mW/m.K in example 7 using about 2 wt % of coke to 30.5 mW/m.K for example 10 using about 4 wt % of coke.
As evident from illustrative example 1-6 and comparative examples 7-9 of the instant application, such low conductivities could only be achieved for coke with the claimed D50 diameter.
As evident from comparative examples 7, 8 and 9, the low thermal conductivities that are comparable to the conductivity of example 10 of Pontisiello (which, as discussed above, is expected to be even lower for  compositions containing 6 % of coke) could be only achieved for coke that 
Thus, from the thermal conductivity reported by Ponticiello and from the results reported in illustrative and comparative examples of the instant applications, it is reasonable believed that coke disclosed in referenced illustrative example of Ponticiello inherently exhibit the claimed Lc, D50 and (D90-D10)/D50.
The burden is shifted to the applicants to provide factual evidence to the contrary. 
The invention as claimed, therefore, is fully anticipated by the examples of Ponticiello.

Claim Rejections - 35 USC § 103
Claim s 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponticiello in combination with WO 2011/0046249 to Total Recearch and Tecnology Feluy, (hereinafter “Total Technology”).
The rejection stands as per reasons of record. 
The disclosure of Ponticiello is discussed above.
Polnticiello further expressly discloses addition of brominated flame retardants in the amounts fully cooresponding to the claimed amounts and 
Ponticiello does not expressly discloses polymeric flame retardants.  However  it is well known in the art that polymeric brominated compounds are functional equivalents to the brominated compounds expressly disclosed by Ponticiello as flame retardants that are commonly used for production of expandable vinyl aromatic polymers.  See, for example, Total Technologies,   [0075-82]. See also Total Technologies for disclosure of flame retardant synergists corresponding to  the claims in, for example, [0083]
Ponticiello further expressly discloses that various conventional additives, such as nucleating agents, may be added to the expandable compositions.  Ponticiello [0036, 0046].
As per Total Technologies, wax of the claimed molecular weight is a known nucleating agent and is commonly used in the amounts corresponding to the claims in expandable vinyl aromatic compositions.  See Total Technologies [0064-66], illustrative examples.
Therefore, using the claimed flame retardant/synergist and the nucleating agent in the claimed amounts in compositions of Ponticiello would have been obvious as such components are known functional 
Ponticielly discloses a process of obtaining expandable beads by extrusion of molten expandable compositions, including steps of preparing separately masterbatches of vinyl aromatic polymer such a polystyrene (PS) and coke, separate addition of foaming agents etc,.   
Ponticiello does not disclose a process that fully correspond to the claimed process.
However, Total Technologies teach that he process of preparation of beads or granules of an expandable vinyl aromatic polymer comprising the steps that fully correspond to the claimed process is a known process of preparation of beads or granules of an expandable vinyl aromatic polymers and may be used in place of other processes including those disclosed by Ponticiello.  See Total Technologies, [0089-93].
 Specifcally, the process disclosed by Total Technologies includes steps of a. producing a polymer melt stream of an expandable vinyl aromatic polymer; b. deriving a part of said polymer stream and creating main polymer melt stream (1) and a side loop with an additional polymer melt stream (2); c. dispersing coke and the foam cell regulator into said 
As discussed in claim 10, for example, between 5 and 30 % of the main polymer stream is derived in step b) to form the additional polymer stream.  In step c), the coke particles and the foam cell regulator are dispersed in the additional polymer stream by means of an extruder, (claim 11), and the dispersion in step c) is performed in the polymer melt at a temperature comprised between above 180°C [0093].
Addition of a stabilizer is discussed in [0085], and also discussed I n Ponticiello [0036 and 0056].  Neither reference specifically address the step in which a stabilizer is added, however sequence of adding non-reactive components to the melt is prima facie obvious as per existing case law, and, therefore, adding g), one or more thermal stabilizer(s) and other common additives (including stabilizers, antioxidants and anti-acids) would 
Therefore, using a process as disclosed by Total technologies to process expandable vinyl aromatic compositions of Ponticiello to obtain expandable beads would have been obvious with reasonable expectation of success as such process is a known alternative process to produce expandable beads based on vinyl aromatic/coke compositions.

Response to Arguments
Applicant's arguments filed 3-2-2021 have been fully considered but they are not persuasive. The applicant argue that Ponticiello does not teach compositions that comprise the claimed amounts of coke.  Specificaly, the applicant state that “the examples cited in Ponticiello (Exampled 7 and 10) all teach coke compositions greater than 3 and 8 % by weight of coke to achieve the desired reduced thermal conductivities claimed in claim 11. Specifically, Example 10 of Ponticiello teaches "[e]xample 7 was repeated increasing the concentration of coke 4023 from 123.8 parts to 247.6 parts. (Emphasis added). 
Ponticiello, Example 7 teaches "78 parts of polystyrene ... 20 parts of Calcinated Coke 4023." (Emphasis added). Accordingly, nothing in the achieve a thermal conductivity, (k) measured according to ISO 8301, of: 32.5 mW/m.K or less at a foam density of 12.5 kg/m3 or lower; or 31 mW/m.K or less at a foam density of 15 kg/m3 or lower; or 31 mW/m.K or less at a foam density of 18 kg/m3 or lower. Accordingly, claims 14 and 26 are patentable over the cited reference because it does not teach or suggest all the claim limitations.”
The applicants attention is brought to the fact that the claimed limitation of the amounts of coke in the compositions is expressed in weight percentages of the polymer, and not in parts added to the reaction mixture.
A simple recalculation of the parts of the coke masterbatch added to the reaction mixture provides the amounts of coke in the polymer in weight percentages and such recalculation, shows that the amounts of coke in at least some of the examples of Polbticiello fully correspond to the claimed weight percentages of coke in the polymer of Ponticiello.
For example,  in example 7 reference by the applicants, the amounts of the masterbatch used in the reaction is 123.8 parts.  The masterbatch contains 20 parts of coke per 100 parts of the masterbatch composition.. Thus, 123.8 parts of the masterbatch contains about 24.76 parts of coke and 8 parts of spolystyrene.  The 123.8 parts of the masterbatch are mixed 

The applicants discuss the amounts of coke in part added to the reaction mixture, which amounts in parts, without reference to the amounts of other components in the mixture (or final polymer) make absolutely no sense and provides no information regarding the actual relative amounts of the coke in the polymer. Such discussion and the arguments based on it are completely without merit.   A simple recalculation of the parts of coke used in illustrative examples (which recalculation is clearly within  skills of an ordinary artisan) that does take into account all the relative amounts of other components clearly supports not only the position that the claimed amounts of coke are expressly disclosed by the reference (in addition to disclosure of coke amounts in other parts of the specification, such as claims) but also the position that the arguments are unconvincing.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ